DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7 of Applicant’s reply, filed 7/15/2021, with respect to the rejection of claims 1, 7-9, 11, and 17-19  under 35 U.S.C. §102(a)(2), specifically related to the claim limitation of “the predicted radar map including radar reflectivity data”, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 35 U.S.C. §103 and Ghadiok et al. (United States Patent Application Publication No. US 2018/0045519 A1).

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites “the plurality of deep learning model” (emphasis added) in lines 1-2. The term should be “the plurality of deep learning models” for grammatical accuracy.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  the claim recites “and wherein process the aerial image data” (emphasis added) in line 2. The term “wherein” in the claim is unnecessary and renders the phrase grammatically incorrect.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the claim recites “and wherein process the aerial data” (emphasis added) in line 3. The term “wherein” in the claim is unnecessary and image data.” The same exact terminology should be used throughout the claims to reference the same elements.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the claim recites “the plurality of deep learning model” (emphasis added) in line 2. The term should be “the plurality of deep learning models” for grammatical accuracy.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Homayounfar et al. (United States Patent Application Publication No. US 2019/0147255 A1) [hereinafter “Homayounfar”] in view of Ghadiok et al. (United States Patent Application Publication No. US 2018/0045519 A1) [hereinafter “Ghadiok”].

Regarding claim 1, Homayounfar teaches a method of controlling a vehicle, comprising:
300 can receive “camera sensor data” to create an “overhead view image of the surrounding environment” from the camera image data”;
processing, by a processor, the aerial image data with a plurality of trained deep learning models to produce a predicted radar map (see [0022]-[0034] and [0062]-[0071]); and
controlling the vehicle based on the predicted radar map (step 812; see at least [0086]).

Homayounfar does not expressly teach the predicted radar map including radar reflectivity data. 
Ghadiok generally also teaches a method and system for localization and mapping for controlling a vehicle (see Abstract). Ghadiok teaches images from an image sensor are analyzed via a set of deep learning modules to extra landmark parameters, such as radar reflectivity (see [0033]-[0034], [0042]-[0043], and [0050]-[0051]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Ghadiok such that the predicted radar map includes radar reflectivity data, in view of Ghadiok, as Ghadiok teaches using a plurality of deep learning models to generate a radar reflectivity data map from image data is useful in performing localization for a vehicle. 

Regarding claim 7, the combination of Homayounfar and Ghadiok further teaches training the plurality of deep learning model based on a set of data comprising aerial images and labeled radar maps (see [0062] and [0101]-[0102] of Homayounfar). 

Regarding claim 8, the combination of Homayounfar and Ghadiok further teaches optimizing hyper-parameters of the deep learning model during the training (see [0101]-[0102] of Homayounfar). 

Regarding claim 9, the combination of Homayounfar and Ghadiok further teaches the hyper-parameters comprise a number of layers, a filter size, a filter depth, class weights in a loss function, and a number of epochs (see [0101]-[0102] of Homayounfar). 

Regarding claim 11, the combination of Homayounfar and Ghadiok, as applied to claim 1 above, teaches a system for controlling a vehicle, comprising:
a data storage device that stores a plurality of trained deep learning models (see [0007] of Homayounfar); and
a controller configured to, by a processor (computing system 300 of Homayounfar), receive aerial image data from a camera, the aerial image data depicting a top-down view of an environment (see [0060]-[0062] of Homayounfar), process the aerial image data with the plurality of trained deep learning models to produce a predicted radar map (see [0022]-[0034] and [0062]-[0071] of Homayounfar), the predicted radar map including radar reflectivity data (see [0050]-[0051] of Ghadiok and the rejection of claim 1 above), and control the vehicle based on the predicted radar map (see [0086] of Homayounfar). 

Regarding claim 17, the combination of Homayounfar and Ghadiok further teaches the controller is further configured to train the plurality of deep learning model based on a set of data comprising aerial images and labeled radar maps (see [0062] and [0101]-[0102] of Homayounfar). 

Regarding claim 18, the combination of Homayounfar and Ghadiok further teaches the controller is further configured to optimize hyper-parameters of the deep learning model during the training (see [0101]-[0102] of Homayounfar). 

Regarding claim 19, the combination of Homayounfar and Ghadiok further teaches the hyper-parameters comprise a number of layers, a filter size, a filter depth, class weights in a loss function, and a number of epochs (see [0101]-[0102] of Homayounfar). 

Claims 2, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Homayounfar and Ghadiok, as applied to claim 1 above, and further in view of Wheeler (United States Patent Application Publication No. US 2019/0204092 A1).

Regarding claim 2, the combination of Homayounfar and Ghadiok, as applied to claim 1 above, does not expressly teach the plurality of trained deep learning models comprise a residential model, a highway model, a suburban model, an urban model, and a rural model. Homayounfar teaches the vehicle can operate within residential, highway, suburban, urban, and rural environments (see [0059]), but does not teach the use of specific trained deep learning models for each environment. 
Wheeler also generally teaches a system for localization for a vehicle (see Abstract). Wheeler teaches using only specific deep learning models for certain geographic regions where the models are known to have high accuracy (see [0113]-[0118]). Wheeler teaches this avoids using computational resources for brute force analysis in regions where deep learning models can perform adequately (see [0116]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Homayounfar and Ghadiok such that the 

Regarding claim 12, the combination of Homayounfar, Ghadiok, and Wheeler, as applied to claim 2 above, teaches the plurality of trained deep learning models comprise a residential model, a highway model, a suburban model, an urban model, and a rural model (see the rejection of claim 2 above). 

Regarding claim 20, the combination of Homayounfar, Ghadiok, and Wheeler, as applied to claim 2 above, teaches a vehicle (vehicle 110 of Homayounfar), comprising:
a data storage device that stores a plurality of trained deep learning models (see [0007] of Homayounfar), wherein the trained deep learning models comprise a residential model, a highway model, a suburban model, an urban model, and a rural model (see the rejection of claim 2 above); and 
a controller configured to, by a processor (computing system 300 of Homayounfar), receive aerial image data from a camera, the aerial image data depicting a top-down view of an environment (see [0060]-[0062] of Homayounfar), process the aerial image data with the plurality of trained deep learning models to produce a predicted radar map (see [0022]-[0034] and [0062]-[0071] of Homayounfar), the predicted radar map including radar reflectivity data (see [0050]-[0051] of Ghadiok and the rejection of claim 1 above), and control the vehicle based on the predicted radar map (see [0086] of Homayounfar). 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Homayounfar, Ghadiok, and Wheeler, as applied to claim 2 above, and further in view of Liang et al. (United States Patent Application Publication No. US 2019/0286921 A1) [hereinafter “Liang”]. 

Regarding claim 3, the combination of Homayounfar, Ghadiok, and Wheeler, as applied to claim 2 above, teaches the processing the aerial image data comprises: producing a softmax output for each of a plurality of classes, wherein the producing the softmax output for each of the plurality of classes is produced for each of the residential model, the highway model, the suburban model, the urban model, and the rural model (see at least [0028] of Homayounfar and the rejection of claim 2 above).
The combination of Homayounfar, Ghadiok, and Wheeler does not expressly teach combining the softmax output for each class of the plurality of classes from each of the plurality of models based on a maximum pixel value, and combining the softmax output from each class to produce the predicted radar map. 
Liang generally also teaches a method for feature extraction from an image using deep learning models (see Abstract and Figure 5). Liang teaches generating softmax values for a plurality of classes, combining the softmax output for each class of the plurality of classes from each of the plurality of models based on a maximum pixel value, and combining the softmax output from each class to produce the final output (see at least [0130] and [0153]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Homayounfar, Ghadiok, and Wheeler so as to generate softmax values for a plurality of classes, combine the softmax output for each class of the plurality of classes from each of the plurality of models based on a maximum pixel value, and combine the softmax output from each class to produce the predicted radar map, in view of Liang, as Liang teaches doing so refines the individual outputs of the classes and models (see [0153] of Liang). 

Regarding claim 13, the combination of Homayounfar, Ghadiok, Wheeler, and Liang, as applied to claim 3 above, teaches producing a softmax output for each of a plurality of classes, wherein the producing the softmax output for each of the plurality of classes is produced for each of the residential model, the highway model, the suburban model, the urban model, and the rural model (see at least [0028] of Homayounfar and the rejection of claim 2 above); combining the softmax output for each class of the plurality of classes from each of the plurality of models based on a maximum pixel value, and combining the softmax output from each class to produce the predicted radar map (see [0130] and [0153] of Liang and the rejection of claim 3 above). 

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Homayounfar and Ghadiok, as applied to claim 1 above, and further in view of Liang.

Regarding claim 4, the combination of Homayounfar and Ghadiok, as applied to claim 1 above, does not expressly teach generating a histogram based on the aerial image data, and wherein the processing the aerial image data is based on the histogram. 
As noted above, Liang generally also teaches a method for feature extraction from an image using deep learning models (see Abstract and Figure 5). Liang teaches generating a histogram from captured aerial image data and processing the histogram of the data to perform the feature extraction (see at least [0116]-[0119]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Homayounfar and Ghadiok so as to generate a histogram based on the aerial image data, and wherein the processing the aerial image data is based on the histogram, in view of Liang, as Liang teaches this allows for easier feature extraction from the 

Regarding claim 5, the combination of Homayounfar, Ghadiok, and Liang further teaches determining a plurality of classes associated with the histogram, generating an image for each of the plurality of classes, and wherein the processing the aerial data is based on the images (see [0116]-[0119] of Liang). 

Regarding claim 6, the combination of Homayounfar, Ghadiok, and Liang further teaches the determining the plurality of classes is based on a mode of a pixel value in the class (see at least [0130] of Liang). 

Regarding claim 14, the combination of Homayounfar, Ghadiok, and Liang, as applied to claim 4 above, teaches the controller is further configured to generate a histogram based on the aerial image data, and wherein process the aerial image data based on the histogram (see [0116]-[0119] of Liang and the rejection of claim 4 above). 

Regarding claim 15, the combination of Homayounfar, Ghadiok, and Liang further teaches the controller is further configured to determine a plurality of classes associated with the histogram, generate an image for each of the plurality of classes, and wherein process the aerial data is based on the images (see [0116]-[0119] of Liang). 

Regarding claim 16, the combination of Homayounfar, Ghadiok, and Liang further teaches the controller is further configured to determine the plurality of classes based on a mode of a pixel value in the class (see at least [0130] of Liang). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669